DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/27/22 has been considered and entered.  Claims 6 and 16-19 have been canceled.  Claims 1-5 and 7-15 are pending in the application with claims 9-14 having been withdrawn from consideration.  Hence, claims 1-5,7 and 8 are the only claims remaining active in the application for prosecution thereof.

In light of the amendment filed 6/27/22 the 35 USC 112 rejections have been withdrawn.  

In light of the amendment to the Title, the objection to the specification concerning the Title has been withdrawn.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,3,4,7,8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawoska et al. (2007/0237899) in combination with Zhan et al. (2019/0010627) further in combination with Sirringhaus et al. (2005/0151820).
Sawoska et al. (2007/0237899) teaches a process for creating a pattern on a copper surface whereby the copper is first microetched and then treated with an organic substance to lower the surface energy prior to printing thereon (abstract).  The printing is done by ink jetting [0018].
Sawoska et al. (2007/0237899) fails to teach the lowering of the surface energy to be equivalent to the water contact angle of 50-150 of the microetched copper surface.
Zhan et al. (2019/0010627) teaches a roughened copper surface having a water contact angle of 147 degrees prior to coating (abstract and [0078]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified Sawoska et al. (2007/0237899) process to reduce the surface energy or alternatively increase water contact angle of the copper surface to be 147 degrees as evidenced by Zhan et al. (2019/0010627) with the expectation of achieving the desired copper surface for coating thereon by controlling the surface energy/water contact angle thereof.
Sawoska et al. (2007/0237899) in combination with Zhan et al. (2019/0010627) fail to teach the claimed surface treatment to consist of an alkylamine having 6-18 carbons and including those recited.
Sirringhaus et al. (2005/0151820) teaches printing on a surface whereby the surface is treated with a surface modifying agent prior to and that agent includes an alkylamine derivatives [0074].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed inventio to have modified Sawoska et al. (2007/0237899) in combination with Zhan et al. (2019/0010627) to include the claimed surface modifying agent alkylamines as evidenced by Sirringhaus et al. (2005/0151820) with the expectation of achieving similar success for reducing surface energy or increasing water contact angle for coating thereon.
Regarding the claimed 0.001% by mass to 1% by mass of the alkylamines, the Examiner takes the position that the amounts would be a matter of design choice as well as one skilled in the art would have had a reasonable expectation of achieving similar success regardless of the amount utilized absent a showing to the contrary. 
Regarding claims 3 and 15, the roughness of the microetched surface would be a matter of design choice by one skilled in the art absent a showing of criticality thereof.  Futhermore, it is known that microetching and/or roughening can achieve roughness of the claimed range. 
Regarding claim 8, Sawoska et al. (2007/0237899) teaches the pH of the organic solution to be 7-14 [0016].  It has been settled that overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the pH range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sawoska et al. (2007/0237899) in combination with Zhan et al. (2019/0010627) further in combination with Sirringhaus et al. (2005/0151820) further in combination with Legein et al. (2016/0324011).
Features detailed above concerning the teachings of Sawoska et al. (2007/0237899) in combination with Zhan et al. (2019/0010627) further in combination with Sirringhaus et al. (2005/0151820) are incorporated here.
Sawoska et al. (2007/0237899) in combination with Zhan et al. (2019/0010627) further in combination with Sirringhaus et al. (2005/0151820) fail to teach the claimed solder resist on the substrate having the claimed contact angle
Legein et al. (2016/0324011) teaches surface coating whereby solder deposition on copper surfaces includes the solder polymer having a contact angle of more than 95 degrees (abstract, [0021],[0022],[0029], claim 32).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed inventio to have modified Sawoska et al. (2007/0237899) in combination with Zhan et al. (2019/0010627) further in combination with Sirringhaus et al. (2005/0151820) to include the solder coating having the claimed water contact angle as evidenced by Legein et al. (2016/0324011) with the expectation of achieving similar success for coating thereon.

Response to Amendment
Applicant’s arguments with respect to claims 1-5,7 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the prior claimed rejection did not require the limitations of claim 6 and therefore are free of the rejection.
The Examiner agrees and as correctly stated by Applicant, the claims now require the limitation of claim 6 and hence the rejection has been amended to incorporate Sirringhaus et al. (2005/0151820) which teaches printing on a surface whereby the surface is treated with a surface modifying agent prior to and that agent includes an alkylamine derivatives [0074].

Applicant argued the prior art recognizes hydrophobicity improvement by roughening and surface treatment but fails to acknowledge the balance of adhesion.
While the Examiner acknowledges the fact that Sirringhaus et al. (2005/0151820) is silent with respect to the balance of adhesion with hydrophobicity, the reference teaches the same etching step and surface treatment material and hence would have had a reasonable expectation of the claimed adhesion absent a showing of criticality of the claimed concentration, i.e. a showing outside the range claimed, both upper and lower limits.  Upon such a showing the Examiner will reconsider his position.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715